UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1825


NADEEM UR RASHID SHAMI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 16, 2009                 Decided:   April 13, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER     & REMES, P.C., Washington, D.C., for
Petitioner.   Gregory G.      Katsas, Assistant Attorney General,
Carol Federighi, Senior       Litigation Counsel, Jem C. Sponzo,
OFFICE   OF  IMMIGRATION      LITIGATION,  Washington,  D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nadeem   Ur    Rashid        Shami,     a     native     and      citizen    of

Pakistan,     petitions      for     review      of   an    order    of    the     Board    of

Immigration     Appeals      (Board)       upholding        the   Immigration       Judge’s

(IJ) denial of his motion for a continuance.                          We have reviewed

the record pertaining to the denial of Shami’s motion and find

no abuse of discretion.               See Lendo v. Gonzales, 493 F.3d 439,

441    (4th    Cir.    2007)        (setting      forth      standard        of    review).

Further, Shami’s claim that the Board and IJ acted contrary to

regulation, and his assertion that he was denied due process,

are belied by the record and without merit.                            Accordingly, we

deny   the    petition      for     review    for     the    reasons      stated     by    the

Board.    See In re: Shami (B.I.A. June 30, 2008).                              We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in    the     materials       before       the     court    and

argument would not aid the decisional process.


                                                                          PETITION DENIED




                                             2